22 So.3d 96 (2009)
Walter L. CHANEY, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D08-5226.
District Court of Appeal of Florida, First District.
July 15, 2009.
Rehearing Denied September 29, 2009.
Walter L. Chaney, pro se, Appellant.
Bill McCollum, Attorney General; Joe Belitzky, Assistant Attorney General; and Kathleen Von Hoene, General Counsel, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. See Hinote v. Ford Motor Co., 958 So.2d 1009 (Fla. 1st DCA 2007).
BARFIELD, DAVIS, and ROBERTS, JJ., CONCUR.